 1                             UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 DEUTSCHE BANK NATIONAL TRUST                             Case No.: 2:17-cv-01667-APG-EJY
   COMPANY,
 4                                                     Order for Joint Proposed Pretrial Order
        Plaintiff
 5
   v.
 6
   SATICOY BAY LLC SERIES 1236 DUSTY
 7 CREEK STREET, et al.,

 8          Defendants

 9         As I stated in my prior order, plaintiff Deutsche Bank National Trust Company’s unjust

10 enrichment claim against defendant Saticoy Bay LLC Series 1236 Dusty Creek Street related to

11 the payment of taxes, insurance, and other expenses remains pending. ECF No. 54 at 2. More

12 than 30 days have passed since my order, but the parties have not filed a joint proposed pretrial

13 order on the remaining claim.

14         I THEREFORE ORDER the parties to file a joint proposed pretrial order on the

15 remaining claim or a stipulation to dismiss by February 21, 2020. If no proposed order is filed, I

16 will dismiss the remaining claim and close this case.

17         DATED this 24th day of January, 2020.

18

19
                                                           ANDREW P. GORDON
                                                           UNITED STATES DISTRICT JUDGE
20

21

22

23
